DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered as to the point that Hirono et al. (US 2014/0045992) teaches that the nitrogen containing heterocyclic group is a pyrazole group, which is not one of the listed compounds but are moot based on the new grounds of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugimoto et al. (U.S. Patent Application Publication 2008/0076862, hereafter Sugimoto ‘862).
Claim 1: Sugimoto teaches a surface treatment liquid (abstract, [0068]) comprising:
a polymer (abstract) and a solvent ([0068]),
wherein the polymer has a monomer comprising a ε-caprolactam group ([0049], [0050]), which corresponds to the claimed nitrogen-containing heterocyclic group, and a monomer comprising a fluorocarbon group ([0033], [0034]), which corresponds to the claimed hydrophilic group,
wherein the polymer comprises a monomer unit (b) having the ε-caprolactam group (abstract, [0049], [0050]) where the monomer unit (b) corresponds to the claimed constituent unit (a1), and a monomer unit (c) having an acrylate group ([0054], [0056]), which is an anionic group, where the monomer having an acrylate group corresponds to the claimed constituent unit (a3).

Claim 3: It is noted that the presence of the hydrophilic group is presented in the alternative only. Therefore, the limitations of claim 3 can be met by the polymer either containing a hydrophilic group which is represented by the claimed formula (A5), or by the polymer containing a hydrophobic group.
Sugimoto ‘862 teaches that the polymer contains a monomer containing a fluorocarbon group ([0033], [0034]), which is a hydrophobic group.

Claim 4: Sugimoto ‘862 teaches that the hydrophobic group can be a fluorinated hydrocarbon group ([0033], [0034]).

Claim 5: Sugimoto ‘862 teaches that the polymer can contain a fluorinated monomer with the formula (Z-Y)nX ([0043]) where Z is a C6 fluorinated hydrocarbon ([0034], [0043]), Y is a C1-C3 alkylene group ([0043], [0045]), n is 1 ([0043]), and X is -OCOCR=CH2 ([0043]) where R is a methyl group ([0043]), which gives a formula of F(CF2)6 (CH2)mOC(O)C(CH3)=CH2, where m is 1-3, which corresponds to the claimed formula A6 where R2 is a methyl group, a is 1, and R3 is the fluorinated hydrocarbon group F(CF2)6 (CH2)m.

Claim 6: Sugimoto ‘862 teaches that the polymer can contain a monomer comprising N-methylol(meth)acrylamide ([0053]), which corresponds to the claimed formula A8 where R1 is a C1 alkyl group with a hydroxyl group substitution, and R2 is a methyl group.
Claim 7: It is noted that the component (a2) is presented as optional only, and, therefore, the limitations of claim 7 can be met by either the resin containing component (a2) represented by formula (A2), or by the resin containing component (a3).
Sugimoto ‘862 teaches that the polymer can comprise a monomer having an acrylate group ([0054], [0056]), which is an anionic group, where the monomer corresponds to the claimed constituent unit (a3).

Claim 8: It is noted that the component (a3) is presented as optional only, and, therefore, the limitations of claim 8 can be met by either the resin containing component (a3) represented by formula (A3), or by the resin containing component (a2) which contains a cationic group.
Sugimoto ‘862 teaches that the polymer can comprise a monomer having an ammonium group ([0048]), which is a cationic group, and, therefore, corresponds to the claimed component (a2).

Claim 10: Sugimoto ‘862 teaches that the solvent can comprise water ([0068]).

Claim 11: Sugimoto ‘862 teaches a surface treatment method (abstract) comprising:
providing a treatment liquid comprising a polymer (abstract) and a solvent ([0068]),
wherein the polymer has a monomer comprising a ε-caprolactam group ([0049], [0050]), which corresponds to the claimed nitrogen-containing heterocyclic group, and a monomer comprising a fluorocarbon group ([0033], [0034]), which corresponds to the claimed hydrophilic group,
wherein the polymer comprises a monomer unit (b) having the ε-caprolactam group (abstract, [0049], [0050]) where the monomer unit (b) corresponds to the claimed constituent unit (a1), and a monomer unit (c) having an acrylate group ([0054], [0056]), which is an anionic group, where the monomer having an acrylate group corresponds to the claimed constituent unit (a3); and
bringing the treatment liquid into contact with a treatment target (abstract, [0021], [0140]).

Claim 12: Sugimoto ‘862 teaches a surface treatment method (abstract) comprising:
providing a treatment liquid comprising a polymer (abstract) and a solvent ([0068]),
wherein the polymer has a monomer comprising a ε-caprolactam group ([0049], [0050]), which corresponds to the claimed nitrogen-containing heterocyclic group, and a monomer comprising a fluorocarbon group ([0033], [0034]), which corresponds to the claimed hydrophilic group,
wherein the polymer comprises a monomer unit (b) having the ε-caprolactam group (abstract, [0049], [0050]) where the monomer unit (b) corresponds to the claimed constituent unit (a1), and a monomer unit (c) having an acrylate group ([0054], [0056]), which is an anionic group, where the monomer having an acrylate group corresponds to the claimed constituent unit (a3);
bringing the treatment liquid into contact with a treatment target (abstract, [0021], [0140]); and 
treating the wetted surface by washing with water ([0140], [0172]), where the water corresponds to the claimed second aqueous treatment liquid.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al. ‘862 as applied to claim 1 above.
	Sugimoto ‘862 teaches the limitations of claim 1, as discussed above. 
With respect to claim 2, Sugimoto ‘862 does not explicitly teach that the amount of unit (a1) is 2 mol% or more, a sum of the amount of unit (a1) and the amount of unit (a2) is 70 to 100 mol% or 2 to 30 mol%, that, when the sum of the amount of unit (a1) and the amount of unit (a2) is 70 to 100 mol%, the amount of (a3) is 0 to 30 mol%, or that when the sum of the amount of unit (a1) and the amount of unit (a2) is 2 to 30 mol%, the amount of (a3) is 70 to 98 mol%.
However, the claimed composition differs from the composition taught by Sugimoto ‘862 only in the concentration of the components (a1), (a2), and (a3) and it has been held that, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al. ‘862 as applied to claim 1 above, and further in view of Sakoh et al. (U.S. Patent Application Publication 2016/0319071, hereafter Sakoh ‘071).
	Sugimoto ‘862 teaches the limitations of claim 1, as discussed above. Sugimoto ‘862 further teaches that the treatment liquid is for forming a water/oil repellent surface (abstract).

With respect to claim 9, Sugimoto ‘862 does not explicitly teach that the treatment liquid further comprises a strong acid having a pKa of 1 or less.
	Sakoh ‘071 teaches a surface treatment composition for forming a water/oil repellent surface (abstract) comprising a polymer (abstract). Sakoh ‘071 teaches that the composition can contain hydrochloric acid ([0105]), which is an acid with a pKa of less than 1. Sakoh ‘071 teaches that hydrochloric acid acts as a catalyst ([0105]). Both Sakoh ‘071 and Sugimoto ‘862 teach treatment compositions for forming a water/oil repellent surface (‘862, abstract; ‘071, abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the hydrochloric acid taught by Sakoh ‘071 to the composition taught by Sugimoto ‘862 because the hydrochloric acid acts as a catalyst, as taught by Sakoh ‘071.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/
/SHAMIM AHMED/           Primary Examiner, Art Unit 1713